PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Chris J. Volkmann on March 31, 2021.

The applicant has been amended as follow:
1.	(Previously Presented) A computer implemented method, comprising:
obtaining access to a document, stored on a remote server system, through a web browser;
displaying, to a user on a web browser user interface, a portion of the document;
displaying a link to the document on the web browser user interface;
obtaining a sharing attribute corresponding to the link, the sharing attribute representing a link usage permission for another user to access the document using the link; and
displaying a graphical element on the web browser user interface, along with the link, based on the sharing attribute.

calling the remote server system to obtain the sharing attribute; and
receiving the link and the sharing attribute from the remote server system.

3.	(Previously Presented) The computer implemented method of claim 1 wherein the graphical element comprises a graphical icon, selected from a plurality of graphical icons, based on the sharing attribute.
4.	(Previously Presented) The computer implemented method of claim 1 wherein 
displaying a link comprises displaying the link in an address bar on the web browser user interface; and 
displaying a graphical element comprises displaying the graphical element closely proximate the address bar.

5.	(Original) The computer implemented method of claim 4 wherein displaying the graphical element comprises: 
displaying the graphical element, along with the link, in the address bar in the web browser user interface.

6.	(Previously Presented) The computer implemented method of claim 5 and further comprising:
generating the graphical element as an interactive graphical element;
detecting user interaction with the interactive graphical element; and
performing an action based on the detected user interaction.

7.	(Previously Presented) The computer implemented method of claim 6 wherein performing an action based on the detected user interaction comprises:
displaying, proximate the interactive graphical element on the web browser user interface, a description of the sharing attribute corresponding to the graphical element.


displaying an actuatable attribute modification user interface to change the sharing attribute; and
detecting user actuation of the actuatable attribute modification user interface to identify a modified sharing attribute corresponding to the link.
9.	(Previously Presented) The computer implemented method of claim 8 wherein performing an action based on the detected user interaction further comprises:
obtaining a different graphical element corresponding to the modified sharing attribute; and
displaying the different graphical element along with the link on the web browser user interface.

10.	(Previously Presented) A computer system, comprising:
at least one processor; and
memory storing instructions which, when executed by the at least one processor, causes the at least one processor to:
based on an input associated with a user through a web browser, navigate to a document stored on a remote server system;
general a web browser user interface that includes:
a portion of the document; and
a link to the document; 
obtain a sharing attribute corresponding to the link, the sharing attribute representing a link usage permission for another user to access the document using the link; 
identify a user actuatable graphical element based on the sharing attribute corresponding to the link; and		
generate the user actuatable graphical element on the web browser user interface.

11.	(Previously Presented) The computer system of claim 10 wherein the web browser user interface comprises an address bar that includes the link.



13.	(Currently Amended) A computer system, comprising:
at least one processor; and
memory storing instructions which, when executed by the at least one processor, cause the computer system to:
navigate, for a user, to a document, stored on a remote server system, with a web browser;
generate, for a user, a web browser user interface that includes: 
a portion of the document; and
a link to the document; 
identify a link usage permission for another user to access the document using the link; and
display a graphical element that represents the link[[a]] usage permission [[of the link]]

14.	(Currently Amended) The computer system of claim 13 wherein the instructions cause the computer system to[[and further comprising]]:
[[calling]]call the remote server system to obtain the link usage permission.

15.	(Currently Amended) The computer system of claim 13 wherein the instructions cause the computer system to [[and further comprising]]:
receive the link and the link usage permission from the remote server system.

16.	(Currently Amended) The computer system of claim 13 wherein [[the usage permission comprises a link usage permission for another user to access the document using the link, and wherein]] the web browser user interface comprises:
an address bar that includes the link.

17.	(Previously Presented) The computer system of claim 16 wherein the address bar in the web browser user interface includes the graphical element.

detect user interaction with the interactive graphical element; and
19.	(Currently Amended) The computer system of claim 18 wherein the instructions cause the computer system to: generate a description of the link usage permission proximate the interactive graphical element on the web browser user interface.
20.	(Currently Amended) The computer system of claim 18 wherein the instructions cause the computer system to:
generate an actuatable attribute modification user interface;
based on actuation of the actuatable attribute modification user interface, identify a set of modified sharing attributes corresponding to the link;
obtain a different graphical element corresponding to the set of modified sharing attributes; and modify the web browser user interface to include the different graphical element along with the link. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Anthony-Peter can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448